DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 06/28/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 18 and 20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 10 and 2o recite “…identifying a second scenario on the route that violates the operating constraint; sending, to the service computing device, a second request for guidance data; determining a solution to the second scenario independent of input from the service computing device; and controlling the vehicle based at least in part on the solution.”
	To understand this claim, the Examiner uses the instant application at p0102 which states:
Responsive to guidance path completion, the vehicle computing system may resume controlling the vehicle autonomously. In various examples, the service computing device may receive a second request for remote guidance. In such examples, the operator may re-connect to the vehicle computing system at operation 502.

	At no other place in the instant application does it teach a second request and determining a solution independent of input from the service device.  In fact, the only understanding the Examiner can glean from the claims is that once the service computing device is complete, it may start again for a new – or possibly the same issue, only to decide not to use it and therefore the vehicle will determine ‘on its own’ how to control the vehicle.  Which, to the Examiner seem counterintuitive to the teachings of the instant application, since the invention is to use the service computing device for areas where the vehicle is essentially ‘stuck’ and requires assistance out of the particular scenario.  




Claim 18 recites “… second waypoint data associated with a second waypoint at a second time; determining that the second waypoint is valid; and controlling the vehicle based at least in part on the second waypoint, wherein the vehicle is configured to transition from the first waypoint to the second waypoint without stopping.”
	The instant application does not teach ‘a second time’; it does appear in the specification but it is in identical language to the claim – see p0161, p0195.  However, neither the specification description nor the drawings teach ‘a second time.’



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “…determine that the object the object trajectory will traverse within a threshold distance of the vehicle traveling on the trajectory for the vehicle; and
control the vehicle based at least in part on the object.” However, the object itself cannot control the vehicle and therefore this claim is indefinite.  The Examiner will examine as the vehicle is controlled by the controller based upon the objects trajectory.



Claims 10 and 20 recite the limitation "the operating constraint”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7 and 14 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbach (US9008890).

Claim 1, Herbach discloses a vehicle comprising: a sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to [see at least Background and Summary; Col 1, lines 65 – Col 2, line 10];
determine a path for the vehicle to traverse through an environment to reach a destination [see Col 1, lines 21 – 45];
receive sensor data from the sensor [see Col 1, lines 10 – 15]; 
generate, based at least in part on the sensor data, a first trajectory for the vehicle to traverse along the path; determine, based at least in part on the first trajectory, that the vehicle is unable to continue along the path based at least in part on one or more of an [see Col 1, lines 22 – 25 and Col2, lines 2 – 15]; [see at least Fig 4 and Col 11, ll. 28 – 35]. 

transmit, to a service computing device, a request for guidance data [see Col 2, lines 2 – 15];
receive, from the service computing device, waypoint data comprising a waypoint associated with a position and an orientation [see Col 8, ll. 1 – 4 - IMU 1622 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of autonomous vehicle 1600 based on inertial acceleration; and Col 2, lines 2 – 15];
validate the waypoint based at least in part on a safety protocol [see Col 16, lines 30 – 40]; 
based at least in part on a validation of the waypoint, determine a second trajectory for the vehicle to navigate the vehicle from an initial position and an initial vehicle orientation to the position and the orientation associated with the waypoint [see Col 16, lines 30-40];
and control the vehicle based at least in part on the second trajectory [see Col 16, lines 38 – 43]. 

Claim 4, as best understood, see 112 above, Herbach discloses the vehicle as claim 1 recites, wherein the instructions further configure the vehicle to: 
detect, based at least in part on the sensor data, a dynamic object in the environment; [see Col 6, ll. 40 – 54-  Combining the measured distances, and the orientation of the laser(s) while measuring each distance, allows for associating a three-dimensional position with each returning pulse. In this way, a three-dimensional map of points of reflective features can be generated based on the returning pulses for the entire scanning zone. Using the three-dimensional point map, high-level data defining the relative sizes, shapes, velocities, and trajectories of various objects (such as other vehicles, pedestrians, trees, structures, etc.) can be inferred. These objects may be represented as polygons or polyhedrons, or by other two-dimensional or three-dimensional representations; Col 6, ll. 18 – 25]
determine an object trajectory associated with the object; [see Col 6, ll. 26 – 60]
determine that the object the object trajectory will traverse within a threshold distance of the vehicle traveling on the trajectory for the vehicle [see Col 10, ll. 23 – 65…At block 320, the autonomous vehicle may select a portion of the stored data. The selected portion of the stored data may be less than the totality of the stored data and may include data representing the particular obstacle, such as discussed below in the context of at least FIGS. 10 and 15A-15C. In some embodiments, the stored data may include video data about the plurality of obstacles. Then, selecting the portion of the stored data may include selecting at least some of the video data, such as discussed below in the context of at least FIGS. 8, 10, and 15A-15C.   Selecting the portion of the stored data may include determining a threshold distance D. Then, for each obstacle O1 in the plurality of obstacles, a distance D1 between the obstacle O1 and the autonomous vehicle may be determined. A further determination may be made whether the threshold distance D is greater than the distance D1. If the threshold distance D is greater than the distance D1, the obstacle O1 may be identified as a candidate obstacle for the portion of the stored data. In particular embodiments, selecting the portion of the stored data may include selecting stored data for each candidate obstacle…]
and control the vehicle based at least in part on the object [see Col 6, ll. 55 – 65].  



Claim 6, Herbach discloses a method comprising:
receiving sensor data from a sensor of a vehicle operating along a path in an environment [see Col 1, ll. 1 – 10 and ll. 22 – 25 and Col2, ll. 2 – 15]; 
determining that the vehicle is unable to continue along the path based at least in part on a control policy; [see Col 1, ll. 22 – 25 and Col2, ll. 2 – 15] [see at least Fig 4 and Col 11, ll. 28 – 35]. 
sending, to a service computing device, a request for guidance data, the guidance data comprising a waypoint to facilitate control of the vehicle through the scenario; [see Col 8, ll. 1 – 4 - IMU 1622 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of autonomous vehicle 1600 based on inertial acceleration; and Col 2, lines 2 – 15];
receiving waypoint data associated with the waypoint from the service computing device; determining that the waypoint is a valid waypoint; and controlling the vehicle  [see at least Col 16, lines 30-40, Col 16, lines 38 – 43]. 


Claim 7, Herbach discloses the method as claim 6 recites, further comprising: receiving a vehicle orientation associated with the waypoint [see Col 8, ll. 1 – 4 - IMU 1622 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of autonomous vehicle 1600 based on inertial acceleration; and Col 2, lines 2 – 15];
determining that the vehicle orientation is a valid vehicle orientation; and controlling the vehicle based at least in part on the vehicle orientation [see at least Col 16, lines 30-40, Col 16, lines 38 – 43]. 




Claim 14, Herbach discloses the method as claim 6 recites, wherein the control policy comprises at least one of: a traffic law or rule; a rule of good driving; or
an obstacle in a path of the vehicle [see at least Fig 4 and Col 11, ll. 28 – 35]. 


Claim 15, Herbach discloses a non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations comprising [see Col 2, l 64 – Col 3, l.1]:
receiving sensor data from a sensor [see Col 1, lines 10 – 15]; 
determining that the vehicle is unable to continue along a path based at least in part on a control policy [see Col 1, lines 22 – 25 and Col2, lines 2 – 15] [see at least Fig 4 and Col 11, ll. 28 – 35];
sending, to a service computing device, a request for guidance data, the guidance data comprising a waypoint to facilitate control of the vehicle through the scenario [see Col 8, ll. 1 – 4 - IMU 1622 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of autonomous vehicle 1600 based on inertial acceleration; and Col 2, lines 2 – 15];
receiving waypoint data associated with the waypoint from the service computing device; determining that the waypoint is a valid waypoint; [see Col 8, ll. 1 – 4 - IMU 1622 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of autonomous vehicle 1600 based on inertial acceleration; and Col 2, lines 2 – 15];
and controlling the vehicle based at least in part on the waypoint [see at least Col 16, lines 30-40, Col 16, lines 38 – 43]. 



Claim 16, Herbach discloses the non-transitory computer-readable medium of claim 15, the operations further comprising:
receiving orientation data corresponding to an orientation associated with the waypoint [see Col 8, ll. 1 – 4 - IMU 1622 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of autonomous vehicle 1600 based on inertial acceleration; and Col 2, lines 2 – 15];

determining that the vehicle orientation is a valid vehicle orientation; and controlling the vehicle based at least in part on the vehicle orientation [see Col 8, ll. 1 – 4 - IMU 1622 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of autonomous vehicle 1600 based on inertial acceleration; and Col 2, lines 2 – 15];



Claim 17, Herbach discloses the non-transitory computer-readable medium of claim 15, wherein controlling the vehicle based at least in part on the waypoint comprises:
determining a vehicle trajectory from an initial position associated with identifying the scenario to the waypoint; [see Col 8, ll. 1 – 4 - IMU 1622 may include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of autonomous vehicle 1600 based on inertial acceleration; and  Col 16, lines 30-40] and 
[see Col 16, lines 38 – 43]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 8, 9, 10, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach (US9008890).

Claim 2, Herbach discloses the vehicle as claim 1 recites, but not specifically wherein the instructions further program the one or more processors to: receive a message indicating release of the service computing device as a remote guidance platform.
	The Examiner understands “release of the service computing device” in the instant application to mean; responsive to a determination that the scenario is complete, the service computing device may send a release signal to the vehicle. In such examples, responsive to the release signal, the vehicle computing system may be configured to resume navigation of the vehicle (e.g., autonomous control) [see instant application p0028]. 
Herbach discloses method 200 may also include the autonomous vehicle receiving a response to the assistance signal, where the response specifies a second trajectory for method 200 may further include, after navigating according to the second trajectory, determining that the autonomous vehicle may safely return to navigating according to the trajectory. In response to determining that the autonomous vehicle may return to navigating according to the trajectory, the autonomous vehicle may switch from navigating according to the second trajectory to navigating according to the trajectory [see Col 9, lines 51 – 63].
Additionally, Herbach does not specifically teach determine a third trajectory to control the vehicle from the waypoint along the path; and control the vehicle based at least in part on the third trajectory.  
However, it does teach the trajectory specification component may be configured to specify a second trajectory for the autonomous vehicle and to generate the response to the assistance signal including a representation of the second trajectory [see Summary].  Also teaching, a trajectory is a collection of waypoints [see at least Col 25, ll. 6 – 15 – Figs 6 – 9 and 15].
Also, having the ability to determine more than one trajectory, such as a third or fourth trajectory for a vehicle to follow is within the routine skill in the art skill in the art of autonomous vehicle technology; that is to keep repeating the same idea multiple times. 

Therefore, it would have been obvious to include in Herbach, wherein the instructions further program the one or more processors to: receive a message indicating release of the service computing device as a remote guidance platform; determine a third trajectory to control the vehicle from the waypoint along the path; and control the vehicle 

	
Claim 3, Herbach discloses the vehicle as claim 1 recites, wherein the waypoint data comprises a first waypoint data comprising a first waypoint associated with a first position and a first orientation [see Col 6, ll. 56 – 60 - the autonomous vehicle may develop a trajectory that it can drive from a starting point (e.g., the autonomous vehicle's current location) to an endpoint (e.g., a destination)].
Also Herbach teaches the trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint; a trajectory is a collection of waypoints [see at least Col 25, ll. 6 – 15 – Figs 6 – 9 and 15].

wherein the instructions further configure the vehicle to receive, from the service computing device, second waypoint data comprising a second waypoint associated with a second position and a second orientation [see Col 16 ll. 1 – 14 – upon recognizing that it is in the stuck condition, autonomous vehicle 810 may send an assistance signal to an assistance center (not shown in FIG. 9) to relieve the stuck condition. As part of the assistance signal or in another communication, autonomous vehicle 810 may provide proposed trajectory 936 to the assistance center for consideration. For example, scenario 900 may have occurred after scenario 800 and autonomous vehicle 810 may have stored trajectory 836. Thus, autonomous vehicle 810 may have considered trajectory 836 for use in scenario 900 (possibly with slight modifications as bottles 820, 822, and 824 are slightly farther from vehicle 810), and proposed trajectory 936 based on the slightly-modified trajectory 836];
validate the second waypoint based at least in part on the safety protocol; [see Col 16, lines 30 – 40]; 
Herbach does not specifically disclose determine a third trajectory for the vehicle to navigate the vehicle from the first waypoint to the second waypoint; and control the vehicle from the first waypoint to the second waypoint based at least in part on the third trajectory, wherein the vehicle is controlled from the first waypoint to the second waypoint without stopping forward motion.
However, Herbach teaches an autonomous vehicle 810 is attempting to drive on road 802 following original trajectory 830 to destination 832. However, autonomous vehicle 810 is in a stuck condition since original trajectory 830 is blocked by vehicle 814. In example scenario 800, vehicles 812, 814, 816, and/or 818 may be stopped or moving slowly (e.g., below a threshold speed). 
 Upon recognizing that it is in the stuck condition, autonomous vehicle 810 may send (perhaps wirelessly) an assistance signal to an assistance center (not shown in FIG. 8) to relieve the stuck condition. The assistance center may accept the assistance signal and request additional data from autonomous vehicle 810. Alternatively, autonomous vehicle 810 may provide the additional data to the assistance center before receiving such a request. 
[see at least Fig 8, Col 14, ll. 49 – Col 15, ll. 9].  After receiving this data at the assistance center, an expert may propose new trajectory 836, which begins at a current position of autonomous vehicle 810 and finishes at endpoint 838, where new trajectory 836 joins original trajectory 830. (It is assumed that autonomous vehicle 810 can navigate according to new trajectory 836 without colliding with any objects) [see Col 15, ll. 34 – 38].
Also, having the ability to determine more than one trajectory, such as a third or fourth trajectory for a vehicle to follow is within the routine skill in the art skill in the art of autonomous vehicle technology; that is to keep repeating the same idea multiple times. 







Claim 5, Herbach discloses the vehicle as claim 1 recites, wherein the instructions further configure the vehicle to: receive second waypoint data associated with a second position and a second vehicle orientation [see at least Col 25, ll. 6 – 15 – a trajectory is a collection of waypoints; Also see Figs 6 – 9 and 15].
determine that at least one of the second waypoint or the second vehicle orientation violates the safety protocol [See Col 16, ll. 30 – 40 - the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946. In scenario 900, autonomous vehicle 810 may receive new trajectory 946 with a temporary override allowing shoulder riding, verify new trajectory 946, and request the assistance center confirm new trajectory 946. Then, the assistance center may confirm new trajectory 946. Upon receiving confirmation of new trajectory 946, autonomous vehicle 810 may take new trajectory 946 to new endpoint 948. At new endpoint 948, autonomous vehicle 810 may rejoin original trajectory 930, and drive to destination 932].  

	However, Herbach teaches sensor data 1634 may include both low-level and high-level data. In even other embodiments, part of all of obstacle/object data 1630 may be stored using computing device 1680, either as a copy of data stored in sensor system 1604, or rather than being stored in sensor system 1604. 
In some embodiments, data storage associated with computer device 1680 may store object-detector software, code, or other program instructions. Such object-detector software may include, or be part of, one or more of the subsystems of the control system 1606 described below, including sensor fusion algorithm 1650, computer vision system 1652, and/or obstacle avoidance system 1656. 
In some embodiments, the low level data and/or the high level data may be grouped or "bucketed" according to distance along a proposed trajectory of autonomous vehicle 1600. For example, suppose buckets of size R meters, R>0, are used. Then, data between X and X+R meters ahead of autonomous vehicle 1600 may be put into bucket X. In some embodiments, X is divisible by R. If bucket X includes more than a threshold number T.sub.obj of data objects, the proposed trajectory may be considered to intersect or come close to an obstacle somewhere between X meters and X+R meters ahead. 
Buckets may be used to test a proposed trajectory for safety. For example, if a bucket along the proposed trajectory has more than T.sub.obj objects, then the proposed trajectory may be rejected by autonomous vehicle 1600. Similarly, if autonomous vehicle 1600 is driving along a trajectory and determines that a bucket between X1 meters ahead has more than T.sub.obj objects, then autonomous vehicle 1600 may come to controlled stop to avoid a collision approximately X1 meters away [see at least figs, 8 and 16, Col 28, ll 60 – Col 29, ll. 12].
Therefore, it would have been obvious to include in Herbach, determine that at least one of the second waypoint or the second vehicle orientation violates the safety protocol; and cause the vehicle to stop at the first waypoint, providing an assistance center sending a new trajectory for use by the autonomous vehicle when the vehicle is in a position where a collision could happen, to prevent that collision or safety issue by issuing a new trajectory. 


Claim 8, Herbach discloses the method as claim 6 recites, wherein determining that the waypoint is the valid waypoint comprises determining at least one of: determining that the waypoint is located on a drivable surface [see at least Fig 9 and Col  16, 19 – 40 -  an expert at the assistance center may be provided with image(s) and/or other information about sign 910, and so learn that shoulder riding is allowed. Then, the expert may examine information about shoulder 906 and determine that new trajectory 946 taking shoulder 906 may be used by autonomous vehicle 810 to bypass vehicle 814. As shown in FIG. 9, new trajectory 946 may rejoin original trajectory 930 at new endpoint (NEP) 948. New trajectory 946 has an advantage of generally keeping autonomous vehicle 810 further from obstacles]; 
Herbach does not specifically disclose determining that an operation of the vehicle navigating to the waypoint does not violate a remote guidance protocol, the remote guidance protocol comprising a limitation associated with vehicle movement while operating in a remote guidance mode; or determining that the operation of the vehicle 
However, Herbach teaches sensor data 1634 may include both low-level and high-level data. In even other embodiments, part of all of obstacle/object data 1630 may be stored using computing device 1680, either as a copy of data stored in sensor system 1604, or rather than being stored in sensor system 1604. 
In some embodiments, data storage associated with computer device 1680 may store object-detector software, code, or other program instructions. Such object-detector software may include, or be part of, one or more of the subsystems of the control system 1606 described below, including sensor fusion algorithm 1650, computer vision system 1652, and/or obstacle avoidance system 1656. 
In some embodiments, the low level data and/or the high level data may be grouped or "bucketed" according to distance along a proposed trajectory of autonomous vehicle 1600. For example, suppose buckets of size R meters, R>0, are used. Then, data between X and X+R meters ahead of autonomous vehicle 1600 may be put into bucket X. In some embodiments, X is divisible by R. If bucket X includes more than a threshold number T.sub.obj of data objects, the proposed trajectory may be considered to intersect or come close to an obstacle somewhere between X meters and X+R meters ahead. 
Buckets may be used to test a proposed trajectory for safety. For example, if a bucket along the proposed trajectory has more than T.sub.obj objects, then the proposed trajectory may be rejected by autonomous vehicle 1600. Similarly, if autonomous vehicle 1600 is driving along a trajectory and determines that a bucket between X1 meters ahead has more than T.sub.obj objects, then autonomous vehicle 1600 may come to controlled stop to avoid a collision approximately X1 meters away [see at least figs, 8 and 16, Col 28, ll. 60 – Col 29, ll. 12].
Herbach also teaches that a new trajectory may be determined by the assistance center only after it has determined from additional information that it is safe to traverse the new trajectory [see Fig 9, Col 16, ll. 16 – 25]. 

Therefore, it would have been obvious to include in Herbach determining that an operation of the vehicle navigating to the waypoint does not violate a remote guidance protocol, the remote guidance protocol comprising a limitation associated with vehicle movement while operating in a remote guidance mode; or determining that the operation of the vehicle navigating to the waypoint does not violate a safety protocol, wherein the safety protocol comprises a condition to ensure the safety of the vehicle, providing an assistance center sending a new trajectory for use by the autonomous vehicle when the vehicle is in a position where a collision could happen, to prevent that collision or safety issue by issuing a new trajectory. 




Claim 9, Herbach discloses the method as claim 6 recites, wherein the scenario is identified in an environment associated with the vehicle, the method further comprising:
receiving, from the service computing device, an updated route for navigating through the environment based at least in part on the scenario [see at least Col 16, ll. 1 – 15]. 

However, the Examiner understands “release of the service computing device” in the instant application to mean; responsive to a determination that the scenario is complete, the service computing device may send a release signal to the vehicle. In such examples, responsive to the release signal, the vehicle computing system may be configured to resume navigation of the vehicle (e.g., autonomous control) [see instant application p0028]. 
Herbach discloses method 200 may also include the autonomous vehicle receiving a response to the assistance signal, where the response specifies a second trajectory for the autonomous vehicle, and navigating according to the second trajectory. The second trajectory may avoid the obstruction of cause C. In particular embodiments, method 200 may further include, after navigating according to the second trajectory, determining that the autonomous vehicle may safely return to navigating according to the trajectory. In response to determining that the autonomous vehicle may return to navigating according to the trajectory, the autonomous vehicle may switch from navigating according to the second trajectory to navigating according to the trajectory [see Col 9, lines 51 – 63].
Therefore, it would have been obvious to include in Herbach receiving a message indicating release of the service computing device as a remote guidance platform; and controlling the vehicle based at least in part on the updated route,  providing an assistance center sending a new trajectory for use by the autonomous vehicle when the vehicle is in  a stuck position or may require assistance navigating in a particular environment. 





Claim 11, Herbach discloses the method as claim 6 recites, wherein waypoint data associated with the waypoint comprises first data associated with a first waypoint, the method further comprising [see Col 6, ll. 56 – 60 - the autonomous vehicle may develop a trajectory that it can drive from a starting point (e.g., the autonomous vehicle's current location) to an endpoint (e.g., a destination). The trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint; a trajectory is a collection of waypoints [see at least Col 25, ll. 6 – 15 – Figs 6 – 9 and 15];

receiving second waypoint data associated with a second position and a second vehicle orientation; [see Col 16 ll. 1 – 14 – upon recognizing that it is in the stuck condition, autonomous vehicle 810 may send an assistance signal to an assistance center (not shown in FIG. 9) to relieve the stuck condition. As part of the assistance signal or in another communication, autonomous vehicle 810 may provide proposed trajectory 936 to the assistance center for consideration. For example, scenario 900 may have occurred after scenario 800 and autonomous vehicle 810 may have stored trajectory 836. Thus, autonomous vehicle 810 may have considered trajectory 836 for use in scenario 900 (possibly with slight modifications as bottles 820, 822, and 824 are slightly farther from vehicle 810), and proposed trajectory 936 based on the slightly-modified trajectory 836];
determining that at least one of the second waypoint or the corresponding vehicle orientation violates a safety protocol; [see Col 16, lines 30 – 40]; 
Herbach does not specifically disclose based at least in part on determining that the second waypoint violates the safety protocol, causing the vehicle to stop at the first waypoint.
However, Herbach teaches sensor data 1634 may include both low-level and high-level data. In even other embodiments, part of all of obstacle/object data 1630 may be stored using computing device 1680, either as a copy of data stored in sensor system 1604, or rather than being stored in sensor system 1604. 
In some embodiments, data storage associated with computer device 1680 may store object-detector software, code, or other program instructions. Such object-detector software may include, or be part of, one or more of the subsystems of the control system 1606 described below, including sensor fusion algorithm 1650, computer vision system 1652, and/or obstacle avoidance system 1656. 
In some embodiments, the low level data and/or the high level data may be grouped or "bucketed" according to distance along a proposed trajectory of autonomous vehicle 1600. For example, suppose buckets of size R meters, R>0, are used. Then, data between X and X+R meters ahead of autonomous vehicle 1600 may be put into bucket X. In some embodiments, X is divisible by R. If bucket X includes more than a threshold number T.sub.obj of data objects, the proposed trajectory may be considered to intersect or come close to an obstacle somewhere between X meters and X+R meters ahead. 
Buckets may be used to test a proposed trajectory for safety. For example, if a bucket along the proposed trajectory has more than T.sub.obj objects, then the proposed trajectory may be rejected by autonomous vehicle 1600. Similarly, if autonomous vehicle 1600 is driving along a trajectory and determines that a bucket between X1 meters ahead has more than T.sub.obj objects, then autonomous vehicle 1600 may come to controlled stop to avoid a collision approximately X1 meters away [see at least figs, 8 and 16, Col 28, ll 60 – Col 29, ll. 12].
Therefore, it would have been obvious to include in Herbach, based at least in part on determining that the second waypoint violates the safety protocol, causing the vehicle to stop at the first waypoint, providing an assistance center sending a new trajectory for use by the autonomous vehicle when the vehicle is in  a stuck position or may require assistance navigating in a particular environment, providing an assistance center sending a new trajectory for use by the autonomous vehicle when the vehicle is in a position where a collision could happen, to prevent that collision or safety issue by issuing a new trajectory. 









Claim 13, Herbach discloses the method as claim 6 recites, further comprising:
receiving second waypoint data associated with a second waypoint and a corresponding vehicle orientation [see Col 6, ll. 56 – 60 - the autonomous vehicle may develop a trajectory that it can drive from a starting point (e.g., the autonomous vehicle's current location) to an endpoint (e.g., a destination)]
Also Herbach teaches the trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint; a trajectory is a collection of waypoints [see at least Col 25, ll. 6 – 15 – Figs 6 – 9 and 15].
validating the second waypoint and the corresponding vehicle orientation [see Col 16, lines 30 – 40]; 
Herbach does not specifically disclose controlling the vehicle from the first waypoint to the second waypoint without stopping the forward motion. 

However, Herbach teaches an autonomous vehicle 810 is attempting to drive on road 802 following original trajectory 830 to destination 832. However, autonomous vehicle 810 is in a stuck condition since original trajectory 830 is blocked by vehicle 814. In example scenario 800, vehicles 812, 814, 816, and/or 818 may be stopped or moving slowly (e.g., below a threshold speed). 
 Upon recognizing that it is in the stuck condition, autonomous vehicle 810 may send (perhaps wirelessly) an assistance signal to an assistance center (not shown in FIG. 8) to relieve the stuck condition. The assistance center may accept the assistance signal 
  As mentioned above, heuristics may be applied to reduce the volume of data. One heuristic is to organize the obstacles by distance from the autonomous vehicle and/or to cap the number of obstacles to be the O nearest. Doing so may filter out any obstacles more than D meters away. For example, FIG. 8 shows that vehicle 814 is nearest to autonomous vehicle 810, and then vehicle 812, bottles 820, 822, 824, 826, and 828, and then vehicles 816 and 818. In some embodiments, D may be a function of the speed of autonomous vehicle 810; i.e., the faster the speed of autonomous vehicle 810, the larger the distance that should be considered. Thus, D may increase (or decrease) as the speed of autonomous vehicle 810 increases (or decreases) [see at least Fig 8, Col 14, ll. 49 – Col 15, ll. 9].  After receiving this data at the assistance center, an expert may propose new trajectory 836, which begins at a current position of autonomous vehicle 810 and finishes at endpoint 838, where new trajectory 836 joins original trajectory 830. (It is assumed that autonomous vehicle 810 can navigate according to new trajectory 836 without colliding with any objects) [see Col 15, ll. 34 – 38].
Therefore, it would have been obvious to include in Herbach, controlling the vehicle from the first waypoint to the second waypoint without stopping the forward motion providing an assistance center sending a new trajectory for use by the autonomous vehicle when the vehicle is in a stuck position or may require assistance navigating in a particular environment. 






Claim 18, as best understood, see 112a above, Herbach discloses the non-transitory computer-readable medium of claim 15, 
wherein the waypoint data associated with the waypoint comprises first waypoint data associated with a first waypoint received at a first time, the operations further comprising [see Col 6, ll. 56 – 60 - the autonomous vehicle may develop a trajectory that it can drive from a starting point (e.g., the autonomous vehicle's current location) to an endpoint (e.g., a destination)].
 receiving, from the service computing device, second waypoint data associated with a second waypoint at a second time [Herbach teaches the trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint; a trajectory is a collection of waypoints see at least Col 25, ll. 6 – 15 – Figs 6 – 9 and 15;  Col 16 ll. 1 – 14 – upon recognizing that it is in the stuck condition, autonomous vehicle 810 may send an assistance signal to an assistance center (not shown in FIG. 9) to relieve the stuck condition. As part of the assistance signal or in another communication, autonomous vehicle 810 may provide proposed trajectory 936 to the assistance center for consideration. For example, scenario 900 may have occurred after scenario 800 and autonomous vehicle 810 may have stored trajectory 836. Thus, autonomous vehicle 810 may have considered trajectory 836 for use in scenario 900 (possibly with slight modifications as bottles 820, 822, and 824 are slightly farther from vehicle 810), and proposed trajectory 936 based on the slightly-modified trajectory 836];
 determining that the second waypoint is valid [see Col 16, lines 30 – 40]; 
Herbach does not specifically disclose and controlling the vehicle based at least in part on the second waypoint, wherein the vehicle is configured to transition from the first waypoint to the second waypoint without stopping.
However, Herbach teaches an autonomous vehicle 810 is attempting to drive on road 802 following original trajectory 830 to destination 832. However, autonomous vehicle 810 is in a stuck condition since original trajectory 830 is blocked by vehicle 814. In example scenario 800, vehicles 812, 814, 816, and/or 818 may be stopped or moving slowly (e.g., below a threshold speed). 
 Upon recognizing that it is in the stuck condition, autonomous vehicle 810 may send (perhaps wirelessly) an assistance signal to an assistance center (not shown in FIG. 8) to relieve the stuck condition. The assistance center may accept the assistance signal and request additional data from autonomous vehicle 810. Alternatively, autonomous vehicle 810 may provide the additional data to the assistance center before receiving such a request. 
  As mentioned above, heuristics may be applied to reduce the volume of data. One heuristic is to organize the obstacles by distance from the autonomous vehicle and/or to cap the number of obstacles to be the O nearest. Doing so may filter out any obstacles more than D meters away. For example, FIG. 8 shows that vehicle 814 is nearest to autonomous vehicle 810, and then vehicle 812, bottles 820, 822, 824, 826, and 828, and [see at least Fig 8, Col 14, ll. 49 – Col 15, ll. 9].  After receiving this data at the assistance center, an expert may propose new trajectory 836, which begins at a current position of autonomous vehicle 810 and finishes at endpoint 838, where new trajectory 836 joins original trajectory 830. (It is assumed that autonomous vehicle 810 can navigate according to new trajectory 836 without colliding with any objects) [see Col 15, ll. 34 – 38].
Also, since Herbach has the ability to find and validate a first and second and several waypoints – as noted above -  the trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint; a trajectory is a collection of waypoints [see at least Col 25, ll. 6 – 15].

Therefore, it would have been obvious to include in Herbach, controlling the vehicle based at least in part on the second waypoint, wherein the vehicle is configured to transition from the first waypoint to the second waypoint without stopping, thereby providing an assistance center sending a new trajectory for use by the autonomous vehicle when the vehicle is in  a stuck position or may require assistance navigating in a particular environment. 






Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach (US9008890) in view of Dolgov (US 20190019349).
Claim 10, as best understood, see 112a above, Herbach discloses the method as claim 6 recites, wherein the scenario is identified on a route associated with the vehicle, the method further comprising: [see at least Col 16, ll. 1 – 15]. 
receiving, from the service computing device, a message indicating release of the service computing device as a remote guidance platform 
[The Examiner understands “release of the service computing device” in the instant application to mean; responsive to a determination that the scenario is complete, the service computing device may send a release signal to the vehicle. In such examples, responsive to the release signal, the vehicle computing system may be configured to resume navigation of the vehicle (e.g., autonomous control) [see instant application p0028]]. 
Herbach discloses method 200 may also include the autonomous vehicle receiving a response to the assistance signal, where the response specifies a second trajectory for the autonomous vehicle, and navigating according to the second trajectory. The second trajectory may avoid the obstruction of cause C. In particular embodiments, method 200 may further include, after navigating according to the second trajectory, determining that the autonomous vehicle may safely return to navigating according to the trajectory. In response to determining that the autonomous vehicle may return to navigating according to the trajectory, the autonomous vehicle may switch from navigating according to the second trajectory to navigating according to the trajectory [see Col 9, lines 51 – 63].
controlling the vehicle based at least in part on the route; [see at least Col 16, lines 30-40, Col 16, lines 38 – 43];
Herbach does not specifically disclose identifying a second scenario on the route that violates the operating constraint; sending, to the service computing device, a second request for guidance data;  determining a solution to the second scenario independent of input from the service computing device; and controlling the vehicle based at least in part on the solution.
	However, Dolgov discloses a method of providing remote assistance for an autonomous vehicle. The method may involve determining that the autonomous vehicle has stopped based on data received from the autonomous vehicle [see Summary]. 
	Further disclosing identifying a second scenario on the route that violates the operating constraint [see p0123 and Fig 4 - the request for assistance may involve multiple parts. For example, the vehicle may ask a series of questions of the human operator in order to determine how to proceed with operation. For example, a user interface may include a natural-language question to aid in providing the input to the autonomous vehicle. For example, referring to the situation depicted in FIG. 4A, the vehicle 402 may first request assistance in order to identify the obstacle in the road as a temporary stop sign 404. The vehicle 402 may then make a second request in order to determine how best to proceed given that the obstacle has been identified as a temporary stop sign 404. Other more complicated discourses between the vehicle 402 and remote operator are possible as well];

sending, to the service computing device, a second request for guidance data; [see p0123 -  the request for assistance may involve multiple parts. For example, the vehicle may ask a series of questions of the human operator in order to determine how to proceed with operation. For example, a user interface may include a natural-language question to aid in providing the input to the autonomous vehicle. For example, referring to the situation depicted in FIG. 4A, the vehicle 402 may first request assistance in order to identify the obstacle in the road as a temporary stop sign 404. The vehicle 402 may then make a second request in order to determine how best to proceed given that the obstacle has been identified as a temporary stop sign 404. Other more complicated discourses between the vehicle 402 and remote operator are possible as well];

determining a solution to the second scenario independent of input from the service computing device; [see p0087 – 0089 - When the vehicle detects an object but is not highly confident in the detection of the object, the vehicle can request a human operator (or a more powerful computer) to perform one or more remote assistance tasks, such as (i) confirm whether the object is in fact present in the environment (e.g., if there is actually a stop sign or if there is actually no stop sign present), (ii) confirm whether the vehicle's identification of the object is correct, (iii) correct the identification if the identification was incorrect and/or (iv) provide a although in some scenarios, the vehicle itself may control its own operation based on the human operator's feedback related to the identification of the object];
and controlling the vehicle based at least in part on the solution [see at least p0087 the vehicle itself may control its own operation based on the human operator's feedback related to the identification of the object];

Therefore, it would have been obvious to modify Herbach with, identifying a second scenario on the route that violates the operating constraint; sending, to the service computing device, a second request for guidance data;  determining a solution to the second scenario independent of input from the service computing device; and controlling the vehicle based at least in part on the solution, as taught and suggested by Dolgov, providing a request for assistance involving multiple parts, and not just one scenario, allowing the vehicle to ask a series of questions of the human operator in order to determine how to proceed with operation.








Claim 20, as best understood, see 112a above, Herbach discloses the non-transitory computer-readable medium of claim 15, wherein the scenario is identified in an environment associated with the vehicle, the operations further comprising: [see at least Col 16, ll. 1 – 15];
receiving, from the service computing device, a message indicating release of the service computing device as a remote guidance platform; [The Examiner understands “release of the service computing device” in the instant application to mean; responsive to a determination that the scenario is complete, the service computing device may send a release signal to the vehicle. In such examples, responsive to the release signal, the vehicle computing system may be configured to resume navigation of the vehicle (e.g., autonomous control) [see instant application p0028]]. 
Herbach discloses method 200 may also include the autonomous vehicle receiving a response to the assistance signal, where the response specifies a second trajectory for the autonomous vehicle, and navigating according to the second trajectory. The second trajectory may avoid the obstruction of cause C. In particular embodiments, method 200 may further include, after navigating according to the second trajectory, determining that the autonomous vehicle may safely return to navigating according to the trajectory. In response to determining that the autonomous vehicle may return to navigating according to the trajectory, the autonomous vehicle may switch from navigating according to the second trajectory to navigating according to the trajectory [see Col 9, lines 51 – 63].



controlling the vehicle based at least in part on the route; [see at least Col 16, lines 30-40, Col 16, lines 38 – 43];
Herbach does not specifically disclose identifying a second scenario on the route that violates the operating constraint; sending, to the service computing device, a second request for guidance data;  determining a solution to the second scenario independent of input from the service computing device; and controlling the vehicle based at least in part on the solution.
However, Dolgov discloses a method of providing remote assistance for an autonomous vehicle. The method may involve determining that the autonomous vehicle has stopped based on data received from the autonomous vehicle [see Summary]. 
Dolgov further disclosing identifying a second scenario on the route that violates the operating constraint [see p0123 and Fig 4 - the request for assistance may involve multiple parts. For example, the vehicle may ask a series of questions of the human operator in order to determine how to proceed with operation. For example, a user interface may include a natural-language question to aid in providing the input to the autonomous vehicle. For example, referring to the situation depicted in FIG. 4A, the vehicle 402 may first request assistance in order to identify the obstacle in the road as a temporary stop sign 404. The vehicle 402 may then make a second request in order to determine how best to proceed given that the obstacle has been identified as a temporary stop sign 404. Other more complicated discourses between the vehicle 402 and remote operator are possible as well];

sending, to the service computing device, a second request for guidance data; [see p0123 -  the request for assistance may involve multiple parts. For example, the vehicle may ask a series of questions of the human operator in order to determine how to proceed with operation. For example, a user interface may include a natural-language question to aid in providing the input to the autonomous vehicle. For example, referring to the situation depicted in FIG. 4A, the vehicle 402 may first request assistance in order to identify the obstacle in the road as a temporary stop sign 404. The vehicle 402 may then make a second request in order to determine how best to proceed given that the obstacle has been identified as a temporary stop sign 404. Other more complicated discourses between the vehicle 402 and remote operator are possible as well];
determining a solution to the second scenario independent of input from the service computing device; [see p0087 – 0089 - When the vehicle detects an object but is not highly confident in the detection of the object, the vehicle can request a human operator (or a more powerful computer) to perform one or more remote assistance tasks, such as (i) confirm whether the object is in fact present in the environment (e.g., if there is actually a stop sign or if there is actually no stop sign present), (ii) confirm whether the vehicle's identification of the object is correct, (iii) correct the identification if the identification was incorrect and/or (iv) provide a supplemental instruction (or modify a present instruction) for the autonomous vehicle. Remote assistance tasks may also include the human operator providing an instruction to control operation of the vehicle (e.g., instruct the vehicle to stop at a stop sign if the although in some scenarios, the vehicle itself may control its own operation based on the human operator's feedback related to the identification of the object];
and controlling the vehicle based at least in part on the solution [see at least p0087 the vehicle itself may control its own operation based on the human operator's feedback related to the identification of the object];
Therefore, it would have been obvious to modify Herbach with, identifying a second scenario on the route that violates the operating constraint; sending, to the service computing device, a second request for guidance data;  determining a solution to the second scenario independent of input from the service computing device; and controlling the vehicle based at least in part on the solution, as taught and suggested by Dolgov, providing a request for assistance involving multiple parts, and not just one scenario, allowing the vehicle to ask a series of questions of the human operator in order to determine how to proceed with operation.












	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach (US9008890) in view of Rust (US 20170192423). 

Claim 12, Herbach discloses the method as claim 6 recites, wherein determining that the vehicle is unable to continue along the path comprises [see Col 1, lines 22 – 25 and Col2, lines 2 – 15]; 
determining the path for the vehicle to traverse through an environment [see Col 1, lines 21 – 45];
generating, based at least in part on the sensor data, a trajectory for the vehicle to traverse along the path [see Col 1, lines 22 – 25 and Col2, lines 2 – 15].
	Herbach does not specifically teach determine that the trajectory violates the control policy.
However, Rust discloses as another common example, an autonomous vehicle may encounter an assistance-desired scenario in which the only possible routing or path for traversing the assistance-desired scenario involves violating one or more traffic laws or violating vehicle travelling norms and general rerouting (e.g., in compliance with traffic laws) of the autonomous vehicle is not an available option. These type of assistance-desired scenarios may require that the autonomous vehicle traverse across a double yellow line and into opposing traffic possibly to avoid an accident or a double-parked vehicle or the like [see p0017]. 
Therefore, it would have been obvious to include in Herbach, determine that the trajectory violates the control policy, as taught and suggested by Rust, providing an . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach (US9008890) in view of Wang (US 20180194344). 

Claim 19, Herbach discloses the non-transitory computer-readable medium of claim 15, wherein the waypoint data associated with the waypoint comprises first waypoint data associated with a first waypoint received at a first time [see at least Col 16, lines 30-40, Col 16, lines 38 – 43]. 
Herbach does not specifically disclose determining that the vehicle is within a threshold distance of the first waypoint; determining that second waypoint data associated with a second waypoint has not been received; and causing the vehicle to stop at the first waypoint.
However, Wang discloses a system and method that receives a current vehicle position from a position sensor. The system autonomously navigates a vehicle along a stored navigational path based on a comparison between the current vehicle position and one or more of a plurality of waypoints associated with the stored navigational path [see Abst].
Wang discloses determining that the vehicle is within a threshold distance of the first waypoint [see p0014 and fig 1B, 1E and a series of waypoints 120 - a vehicle 100 when stopped at stopping location 112 at a position away from the start position 102 (first endpoint) according to examples of the disclosure. In the example above where Alternatively, if the vehicle 100 at stopping location 112 is within a threshold distance 114 from the start position 102, the vehicle may provide an indication and/or notification (e.g., as described above) that the autonomous parking maneuver is available];
Further Wang discloses determining that second waypoint data associated with a second waypoint has not been received; and causing the vehicle to stop at the first waypoint [see p0014 and fig 1B and p0017 and Fig 1D, 1E –and a series of waypoints 120 - a vehicle 100 when stopped at stopping location 112 at a position away from the start position 102 according to examples of the disclosure. In the example above where vehicle 100 is configured to provide an indication when the vehicle 100 arrives at the start location 102, the user may not receive any indication from the vehicle that an autonomous parking maneuver is available when the vehicle is at illustrated stopping location 112; an exemplary collision avoidance scenario for vehicle 100 during an autonomous parking maneuver according to examples of the disclosure. As illustrated, an obstacle 118 (e.g., a human, a pet, a child's toy, another vehicle or other object) may be positioned along the autonomous parking navigation path 114. In some examples, if vehicle 100 blindly follows the path 114 based on position information alone, the vehicle 100 could collide with the object 118. A desired behavior for the vehicle 100 while navigating along path 114 could be to detect the object 118 and stop moving to avoid a collision]. 



Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	
/Renee M. LaRose/
Examiner, Art Unit 3666

	
	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666